UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 8, 2017 12 Retech Corporation (Exact Name of Registrant as Specified in its Charter) Nevada 333-201319 38-3954047 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) Calle Dr. Heriberto Nunez #11A, Edificio Apt. 104 Dominican Republic (Address of principal executive offices) 809-994-4443 (Registrant’s telephone number, including area code) Devago, Inc. (Former Name or former address if changed from last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
